HAWKINS, J. .
Conviction is for misdemeanor theft; punishment being a fine of $50 and twelve days in jail.
The state’s attorney calls attention to the fact that no notice of appeal is shown by the record. In the absence of such notice, this court is without jurisdiction. Article 827, Code Cr. Proc.; Palmer v. State, 63 Tex. Cr. R. 614, 141 S. W. 109; Narsingle v. State (Tex. Cr. App.) 146 S. W. 934; Moore v. State, 86 Tex. Cr. R. 549, 218 S. W. 366 ; Hill v. State, 108 Tex. Cr. R. 335, 300 S. W. 70.
The appeal is dismissed.